DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in reply to the application filed on 03 April 2020.
Claims 1-20 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-7), process (claims 8-14), and machine (claims 15-20) which recite steps of a device interface configured to communicatively couple with a plurality of user mobile devices via one or more communication networks and to receive an infection condition message indicating a particular individual as infected by a particular pathogen;
a storage subsystem having, stored thereon, device data including location tracking information for the plurality of user mobile devices, and contagion profile data including pathogen propagation characteristics for at least the particular pathogen; a profiler configured to determine, responsive to the infection condition message, an infected device as a user mobile device of the plurality of user mobile devices that is associated with the particular individual; and a propagation modeler configured to: generate a pathogen-specific propagation model according to at least a portion of the contagion profile data stored by the storage subsystem in association with the particular pathogen;
match data of the location tracking information associated with the infected device against data of the location tracking information associated with at least a portion of the plurality of user mobile devices to generate a contact profile; derive a set of pathogen-specific filtering criteria from the pathogen-specific propagation model; and apply the set of pathogen-specific filtering criteria to the contact profile to generate a suspect population, such that members of the suspect population are estimated to have higher than a predetermined likelihood of having contracted the particular pathogen from contact with the infected device.

Step 2A Prong 1
These steps to track contagion propagation through host populations, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, 9-14, and 16-20, reciting particular aspects of tracking contagion propagation through host populations such as generating a response protocol to be associated with the suspect population, communicate a response protocol message, generate a response protocol to include setting quarantine parameters, determining a diagnosis time at which the particular individual is considered infected, deriving a temporal proximity envelope defining at least a time window relative to the diagnosis time outside of which a likelihood of becoming infected by the particular individual with the particular pathogen is estimated to be below a predefined threshold, apply pathogenic filtering criteria, and matching data of the location with the infected device includes performance of the limitations in the mind but for recitation of generic computer components).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, 
amount to mere instructions to apply an exception (such as apply the set of pathogen-specific filtering criteria to the contact profile to generate a suspect population amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0016] to [0068], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation to receive an infection condition message indicating a particular individual as infected by a particular pathogen amounts to mere data gathering and match data of the location tracking information associated with the infected device against data of the location tracking information associated with at least a portion of the plurality of user mobile devices to generate a contact profile amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims 2-7, 9-14, and 16-20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 9-14, and 16-20 additional limitations which amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receive an infection condition message indicating a particular individual as infected by a particular pathogen, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); match data of the location tracking information associated with the infected device against data of the location tracking information associated with at least a portion of the plurality of user mobile devices to generate a contact profile, see Almogy et al. [0020] “.... (b) at least one of the locations; and evaluating, by the computerized system, probabilities of infections of the multiple persons by at least one infectious disease, in response to the location information and to the clinical symptoms information.” [0127] “When first turned ‘on’, the app creates a baseline profile for each user defined by a set of parameters collected from the device. Each machine may contain profiles for multiple people as defined by user (e.g., me, my wife, my co-worker Jim etc.),”
US20130318027A1, MPEP 2106.05(d).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-9, 14-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Almogy at al. (US20130318027A1).
Regarding claim 1, Almogy discloses a device interface configured to communicatively couple with a plurality of user mobile devices via one or more communication networks  ([0025] “The non-transitory computer readable medium that may store instructions for receiving by the computerized system, medical information sensed by mobile devices of the multiple persons.”) 
and to receive an infection condition message indicating a particular individual as infected by a particular pathogen ([0138] “For example, if many users in a particular location (e.g. a city) display individual signs of flu-like illness at a given time-point then the system will mark that city accordingly and notify users that the area displays high frequency of disease cases.”) 
a storage subsystem having, stored thereon, device data including location tracking information for the plurality of user mobile devices ([0158] “In this scenario an attempt is made to track real life infections via user mobility patterns (compared to the normal baseline of each particular user).” [0160] “device specific information: GPS, ...930 are stored.”) 
and contagion profile data including pathogen propagation characteristics for at least the particular pathogen ([0245] “A pattern consists of geographic spread rate, “disease course” profiles in the population and the relative abundance/order of each profile, e.g., first week we only see profile 1, after that a 50:50 mix of profile 1 and 2 etc.”) 
a profiler configured to determine, responsive to the infection condition message, an infected device as a user mobile device of the plurality of user mobile devices that is associated with the particular individual ([0034] “... determining, by the computerized system, that a first person is infected by a first infectious disease; wherein the determination is associated with a first person infection probability attribute; detecting, by the computerized system, based upon location information collected during at least a portion of a first infectious disease manifestation period and indicative of locations of the first persons and other persons...”) 
and a propagation modeler configured to: generate a pathogen-specific propagation model according to at least a portion of the contagion profile data stored by the storage subsystem in association with the particular pathogen ([0147] “FIG. 1 is a schematic drawing of the “viral strategy,” constructed according to the principles of the present invention. Modeling basic viral dynamics requires a “viral strategy.” The main public health danger is a rapidly spreading, highly pathogenic airborne (respiratory) infection reminiscent of the 1918 Spanish flu or the 2003 SARS pandemic.”) 
match data of the location tracking information associated with the infected device against data of the location tracking information associated with at least a portion of the plurality of user mobile devices to generate a contact profile ([0020] “.... (b) at least one of the locations; and evaluating, by the computerized system, probabilities of infections of the multiple persons by at least one infectious disease, in response to the 
derive a set of pathogen-specific filtering criteria from the pathogen-specific propagation model ([0285] “Each pathogen has its own characteristics, such as latency period, transmission probability/location (based on transmission route) and object association (i.e., how easily the pathogen can last on surface and what probability of infection) as shown in table F.”)
and apply the set of pathogen-specific filtering criteria to the contact profile to generate a suspect population, such that members of the suspect population are estimated to have higher than a predetermined likelihood of having contracted the particular pathogen from contact with the infected device ([0292] “Method 1800 may include: gathering (1810) patient details and determining infectivity, susceptibility and risk level; collecting (1820) patient locations (locations, treatments, surface contact when available); determining (1830) patient-patient distance for each infection type; determining (1840) potential infection chains with probabilities (between 0 and 1) and assign patients with status (infected, potential infection (p=), carrier etc; and generating (1850) a report.”)

Regarding claim 2, Almogy discloses a response protocol generator configured to: generate a response protocol to be associated with the suspect population of the plurality of user mobile devices ([0258] “That is, it will notify any health organization, hospital or private company interested that there is a disease pattern in a geographic area (either in real-time or retrospectively) that requires identification for causing agent.”)
and communicate a response protocol message to each user mobile device of the suspect population in accordance with the response protocol via the device interface ([0324] “The main difference is that these people are mobile, and thus instead of trying to correlate infection to a particular location the system may attempt to associate an a-symptomatic person's interaction to the symptoms he has come in contact with. For example, if I was a-symptomatic and met 5 people, 3 of which became infected not via any obvious infection chain, the system may mark me as an “a-symptomatic carrier” and notify me (or not).”)
Regarding claim 7, Almogy discloses in a first iteration, generating a first-degree suspect population comprising first-degree members, by: 
matching the data of the location tracking information associated with the infected device against the data of the location tracking information associated with the at least the portion of the plurality of user mobile devices to generate a first-degree contact profile; and applying the set of pathogen-specific filtering criteria to the first-degree contact profile according to first-degree filter weightings to generate the first-degree suspect population ([0182] “When available, matching (1114) individuals' location and location history with causing agent to create a past and current mapping of location of causing agents in given areas.” [0309] “Method 1200 may include the following sequence of stages: determining (1210), by the computerized system, that a first person is infected by a first infectious disease; wherein the determination is associated with a first person infection probability attribute; detecting (1220), by the computerized system, based upon location information collected during at least a portion of a first infectious disease manifestation period and indicative of locations of the first persons and other persons…”)
and in a second iteration, generating a second-degree suspect population comprising second-degree members, by: matching the data of the location tracking information associated with each first degree member against the data of the location tracking information associated with the at least the portion of the plurality of user mobile devices to generate a second-degree contact profile; and applying the set of pathogen-specific filtering criteria to the second-degree contact profile according to second-degree filter weightings to generate the second-degree suspect population ([0022] “The non-transitory computer readable medium that may store instructions for generating a geographical zone infection alert if probabilities of at least a predefined number of persons that were, during the certain period of time, within the geographical infection alert exceed a second threshold….” [0309] “….a second person that was 
the second-degree filter weightings being different from the first-degree filter weightings ([0309] “…..by the computerized system, the first person infection probability attribute in response to the second person infection probability attribute.” [0310] “In a nut shell—if it is confirmed (for example—by receiving clinical information that confirms that the first or second persons are infected by the first infectious disease then the probabilities are updated accordingly).”)
Regarding claim 8, Almogy discloses receiving an infection condition message by a contagion tracking system, the infection condition message indicating a particular individual as infected by a particular pathogen ([0138] “For example, if many users in a particular location (e.g. a city) display individual signs of flu-like illness at a given time-point then the system will mark that city accordingly and notify users that the area displays high frequency of disease cases.”) 
determining, responsive to the infection condition message, an infected device as a user mobile device associated with the particular individual ([0034] “... determining, by the computerized system, that a first person is infected by a first infectious disease; wherein the determination is associated with a first person infection probability attribute; detecting, by the computerized system, based upon location information collected during at 
the user mobile device being one of a plurality of user mobile devices communicatively coupled with the contagion tracking system via one or more communication networks ([0025] “The non-transitory computer readable medium that may store instructions for receiving by the computerized system, medical information sensed by mobile devices of the multiple persons.”) 
generating a pathogen-specific propagation model according to a contagion profile stored in association with the particular pathogen ([0147] “FIG. 1 is a schematic drawing of the “viral strategy,” constructed according to the principles of the present invention. Modeling basic viral dynamics requires a “viral strategy.” The main public health danger is a rapidly spreading, highly pathogenic airborne (respiratory) infection reminiscent of the 1918 Spanish flu or the 2003 SARS pandemic.”) 
and generating, automatically by the contagion tracking system, a suspect population of the plurality of user mobile devices as a function of the pathogen-specific propagation model by: matching stored location tracking information for the infected device over a time window with stored location tracking information for at least a portion of the plurality of user mobile devices over the time window to generate a contact profile ([0020] “.... (b) at least one of the locations; and evaluating, by the computerized system, probabilities of infections of the multiple persons 
deriving a set of pathogen-specific filtering criteria from the pathogen-specific propagation model ([0285] “Each pathogen has its own characteristics, such as latency period, transmission probability/location (based on transmission route) and object association (i.e., how easily the pathogen can last on surface and what probability of infection) as shown in table F.”)
and applying the set of pathogen-specific filtering criteria to the contact profile to generate the suspect population, such that members of the suspect population are estimated to have higher than a predetermined likelihood of having contracted the particular pathogen from contact with the infected device 
Regarding claim 9, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 14, the limitations are rejected for the same reasons as stated above for claim 7.
Regarding claim 15, Almogy discloses a set of processors ([0322] “….location information processor 28 for calculating location information, distances between users and the like, the calculation may be responsive from location information provided from the user devices, clinical symptoms information processor 32….”)
a processor-readable medium having instructions, stored thereon, which, when executed, cause the set of processors to perform steps ([0327] “The computer program may be stored internally on a non-transitory computer readable medium. All or some of the computer program may be provided on computer readable media permanently, removably or remotely coupled to an information processing system.”)

The remaining limitations are rejected for the same reasons as stated above for claim 1.
Regarding claim 16, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Almogy at al. (US20130318027A1) in view of Holmes et al. (US20110093249A1).
Regarding claim 3, Almogy discloses the device interface comprises a device tracker configured, responsive to the response protocol, to track locations of at least a portion of the suspect population of the plurality of user mobile devices relative to the quarantine parameters ([0273] “Patients and/or objects (medical equipment, office equipment etc.) may be marked with RFID tags or by any other device allowing tracking within the facility.”)

Almogy does not explicitly disclose however Holmes teaches the response protocol generator is configured to generate the response protocol to include setting quarantine parameters in accordance with the pathogen-specific propagation model, such that the response protocol message informs each user mobile device of the suspect population of at least the quarantine parameters ([0130] “As described in more detail below, in one embodiment, the model enables evaluation of healthcare mitigation policies, including without limitation: a) surveillance/testing strategies; b) hospitalization, home isolation, and quarantine policies……” [0192] “When an infection is observed, appropriate parties are notified, e.g., individuals, social contacts thereof, health-care workers, and government officials. In some embodiments, the course of action recommended by the OS is used to contain the spread of the virus…..In some embodiments, depending on the severity of the outbreak, infected individuals may be quarantined.”)


Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing with Holmes’ techniques for creating tracking and creating quarantine measures. The motivation for the combination of Almogy and Holmes to provide the best response possible and utilize scare resources efficiently in the event of an outbreak (See Holmes, Abstract).
Regarding claim 4, Almogy does not explicitly disclose however Holmes teaches a trigger generator configured to generate a trigger signal in response to detecting at least one user mobile device of the suspect population violating the quarantine parameters according to the device tracker tracking the locations of the at least the portion of the suspect population ([0146] “The OS system may include a script or other program that can detect when a signal generated from a detection device has not yet been sent to the OS system, for example at a given time, and the OS system can then send an alert notifying the individual to test a bodily fluid sample.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing with Holmes’ techniques for creating tracking and creating quarantine measures. The motivation for the combination of Almogy and Holmes to provide the best response possible and utilize scare resources efficiently in the event of an outbreak (See Holmes, Abstract).
Regarding claim 10, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 11, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 17, Almogy discloses tracking locations of at least a portion of the suspect population of the plurality of user mobile devices relative to quarantine parameters ([0273] “Patients and/or objects (medical equipment, office equipment etc.) may be marked with RFID tags or by any other device allowing tracking within the facility.”)

Almogy does not explicitly disclose however Holmes teaches the steps for generating the response protocol comprise steps for setting the quarantine parameters in accordance with the pathogen-specific propagation model; and the response protocol message informs each user mobile device of the suspect population of the quarantine parameters ([0130] “As described in more detail below, in one embodiment, the model enables evaluation of healthcare mitigation policies, including without limitation: a) surveillance/testing strategies; b) hospitalization, home isolation, and quarantine policies……” [0192] “When an infection is observed, appropriate parties are notified, e.g., individuals, social contacts thereof, health-care workers, and government officials. In some embodiments, the course of action recommended by the OS is used to contain the spread of the 
generating a trigger signal in response to detecting at least one user mobile device of the suspect population violating the quarantine parameters according to the tracking locations of the at least the portion of the suspect population ([0146] “The OS system may include a script or other program that can detect when a signal generated from a detection device has not yet been sent to the OS system, for example at a given time, and the OS system can then send an alert notifying the individual to test a bodily fluid sample.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing with Holmes’ techniques for creating tracking and creating quarantine measures. The motivation for the combination of Almogy and Holmes to provide the best response possible and utilize scare resources efficiently in the event of an outbreak (See Holmes, Abstract).
Claims 5-6, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Almogy at al. (US20130318027A1) in view of Feretti et al. (Quantifying dynamics of SARS-CoV-2 transmission suggests that epidemic control and avoidance is feasible through instantaneous digital contact tracing) and further in view of Riley et al. (Transmission Dynamics of the Etiological Agent of SARS in Hong Kong: Impact of Public Health Interventions).
Regarding claim 5, Almogy discloses derive the set of pathogen-specific filtering criteria by: determining, from the infection condition message, a diagnosis time at which the particular individual is considered infected by the particular pathogen ([0138] “For example, if many users in a particular location (e.g. a city) display individual signs of flu-like illness at a given time-point then the system will mark that city accordingly and notify users that the area displays high frequency of disease cases.”)

Almogy does not explicitly disclose however Feretti teaches deriving a temporal proximity envelope defining at least a time window relative to the diagnosis time outside of which a likelihood of becoming infected by the particular individual with the particular pathogen is estimated to be below a predefined threshold according to the pathogen-specific propagation model ([pg. 8] Figure 4 disclosed a transmission model where in 0 to 12 days if the value is below Rp then a person is not likely to be infected.)
and apply the set of pathogen-specific filtering criteria by excluding from the suspect population any contacts with the infected device occurring outside the time window ([pg. 2] “Environmental transmission: transmission via contamination, and specifically in a way that would not typically be attributable to contact with the source in a contact survey (i.e. we 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing with Ferretti’s techniques for quantifying the spread of transmission. The motivation for the combination of Almogy and Ferretti to perform instantaneous contact tracing and inform users whether they can move safely or whether they need to seek medical help (See Ferretti, Introduction).
Regarding claim 6, Almogy discloses derive the set of pathogen-specific filtering criteria by deriving a physical proximity envelope defining at least a physical region around the infected device outside of which a likelihood of becoming infected by the particular individual with the particular pathogen is estimated to be below a predefined threshold according to the pathogen-specific propagation model ([0280] “The epidemiological distance is defined by the patient-patient and patient-object tables (Tables B and C)—each location in the facility has a contact coefficient representing the likelihood of transmission in the area. For example, a kitchen area has higher probability for transmitting stomach infections than a TV room. The “Distance” is a value between 0 and 1, where a value of 0 is given for 

Almogy does not explicitly disclose however Reley teaches and 
apply the set of pathogen-specific filtering criteria by excluding from the suspect population any contacts with the infected device occurring outside the physical region ([pg. 1964, Col. 2] “In part this reflects the SSE that occurred in the Prince of Wales hospital. Nonetheless, if we exclude the Amoy Gardens outbreak, then 19% of all cases subsequent to  the PWH cluster are still linked to hospital exposure.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing with Riley’s techniques for quantifying the transmission dynamics in a particular location. The motivation for the combination of Almogy and Ferretti to accurately estimate the most at risk persons based on transmission dynamics of the disease (See Riley, Introduction).
Regarding claim 12, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 13, 
Regarding claim 18, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 6.


Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/W.F./Examiner, Art Unit 3626               

/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626